Case 18-27081-JKS           Doc 47     Filed 05/20/20 Entered 05/21/20 10:13:24            Desc Main
                                       Document     Page 1 of 2




                                                                    Order Filed on May 20, 2020
 UNITED STATES BANKRUPTCY COURT                                     by Clerk
 DISTRICT OF NEW JERSEY                                             U.S. Bankruptcy Court
 Caption in Compliance with D.N.J. LBR 9004-2(c)                    District of New Jersey


 Robertson, Anschutz & Schneid, PL
 6409 Congress Avenue, Suite 100
 Boca Raton, FL 33487
 Telephone Number: 973-575-0707 (local)
 Telephone Number: 561-241-6901 (main)
 Attorneys For Secured Creditor


 Shauna Deluca, Esq. (SD-8248)
 In Re:
                                                   Case No.: 18-27081-JKS
 Pearl Johnson
 aka Pearle G Johnson,                             Chapter 13

       Debtor.                                     Judge: John K. Sherwood


                                    ORDER VACATING STAY

The relief set forth on the following pages, number two (2) through two (2) is hereby
ORDERED.




  DATED: May 20, 2020
Case 18-27081-JKS          Doc 47      Filed 05/20/20 Entered 05/21/20 10:13:24                 Desc Main
                                       Document     Page 2 of 2




Debtor: Pearl Johnson
Case No: 18-27081-JKS
Caption of Order: ORDER VACATING STAY
______________________________________________________________________________
       Upon the motion of Reverse Mortgage Solutions, Inc., as attorney in fact for Bank of

America, N.A. under Bankruptcy Code section 362(d) for relief from the automatic stay as to

certain property as hereinafter set forth, and for good cause shown, it is

        ORDERED that the automatic stay is vacated to permit the movant to institute, or

resume and prosecute to conclusion one or more action(s) in the court(s) of appropriate

jurisdiction to pursue the movant’s rights in the following:

        Ŷ     Real Property more fully described as: 351 Ellery Avenue, Newark, New Jersey

07106

        It is further ORDERED that Secured Creditor, its successors or assignees, may proceed

with its rights and remedies under the terms of the subject mortgage and pursue its state court

remedies including, but not limited to, taking the property to sheriff’s sale, in addition to

potentially pursuing other loss mitigation alternatives, including, but not limited to, a loan

modification, short sale, or deed-in-lieu of foreclosure. Additionally, any purchaser of the

property at sheriff’s sale (purchaser’s assignee) may take any legal action for enforcement of its

right to possession of the property.

        It is further ordered that the movant may join the debtor and any trustee appointed in this

case as defendants in its action(s) irrespective of any conversion to any other chapter of the

Bankruptcy Code.

        The movant shall serve this order on the debtor, any trustee and other party who entered

an appearance on the motion.
